[Cite as State v. Snyder, 2018-Ohio-4260.]



                                  IN THE COURT OF APPEALS

                         TWELFTH APPELLATE DISTRICT OF OHIO

                                             BUTLER COUNTY




STATE OF OHIO,                                       :

        Plaintiff-Appellee,                          :       CASE NO. CA2018-05-089

                                                     :            DECISION
    - vs -                                                         10/22/2018
                                                     :

PETE SNYDER,                                         :

        Defendant-Appellant.                        :



    CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                       Case No. CR2009-03-0515



Michael T. Gmoser, Butler County Prosecuting Attorney, John C. Heinkel, Government
Services, 315 High Street, 11th Floor, Hamilton, Ohio 45011, for plaintiff-appellee

Mary K. Martin, 4660 Duke Drive, Suite 101, Mason, Ohio 45040, for defendant-
appellant



        Per Curiam.

        {¶ 1} This cause came on to be considered upon a notice of appeal, the

transcript of the docket and journal entries, the transcript of proceedings and original

papers from the Butler County Court of Common Pleas, and upon a brief filed by

appellant's counsel.

        {¶ 2} Counsel for appellant, Pete Snyder, has filed a brief with this court

pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396 (1967), which (1) indicates

that a careful review of the record from the proceedings below fails to disclose any
                                                              ______________________

errors by the trial court prejudicial to the rights of appellant upon which an assignment of

error may be predicated; (2) lists two potential errors "that might arguably support the

appeal," Anders at 744, 87 S.Ct. at 1400; (3) requests that this court review the record

independently to determine whether the proceedings are free from prejudicial error and

without infringement of appellant's constitutional rights; (4) requests permission to

withdraw as counsel for appellant on the basis that the appeal is wholly frivolous; and (5)

certifies that a copy of both the brief and motion to withdraw have been served upon

appellant.

       {¶ 3} Having allowed appellant sufficient time to respond, and no response

having been received we have accordingly examined the record and find no error

prejudicial to appellant's rights in the proceedings in the trial court. The motion of

counsel for appellant requesting to withdraw as counsel is granted, and this appeal is

dismissed for the reason that it is wholly frivolous.


       HENDRICKSON, P.J., RINGLAND and PIPER, JJ., concur.




                                           -2-